DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-14 are objected to because of the following informalities:  
Regarding claim 8, it is suggested to insert a colon “:” after the transitional phrase “comprising” to differentiate between the preamble and the body of the claim.
Claims 9-14 are also objected since they are depended on the objected claim 8 as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0099174 A1, hereinafter “Kim”).

Regarding claims 1 and 8, Kim discloses an apparatus for wireless communication comprising a processor [see Fig. 8, para. 87-88; UE 20 comprising processor 23] configured to: 
generate a first portion of an initial value of a demodulation reference signal (DMRS) [see para. 66-68; generate a first portion of an initial value of a DMRS, fgh(ns)] based, at least in part, on a combination of a time index and at least a portion of an identification (ID) index [see para. 67-68; based on a combination of transmission slot index ns and ID information NID]; 
generate a second portion of the initial value of the DMRS [see para. 66-68; generate a second portion of the initial value of the DMRS, fSS] based, at least in part, on the ID index [see para. 67; based on the ID information NID]; 
generate the initial value of the DMRS by combining at least the first portion and the second portion [see para. 66, Formula 1; generate the initial value of the DMRS, u=(fgh(ns)fss)mod 30]; and 
transmit the DMRS [see para. 62; transmit a subframe to which the DMRS sequence is mapped].

Regarding claim 15, Kim discloses a non-transitory computer readable medium having code stored thereon, the code when executed by a processor [see para. 94; software code is stored in a memory unit and executed by a processor], causing the processor to implement a method comprising: 
generating a first portion of an initial value of a demodulation reference signal (DMRS) [see para. 66-68; generate a first portion of an initial value of a DMRS, fgh(ns)] based, at least in part, on combining a time index and at least a portion of an identification (ID) index [see para. 67-68; based on a combination of transmission slot index ns and ID information NID]; 
generating a second portion of the initial value of the DMRS [see para. 66-68; generate a second portion of the initial value of the DMRS, fSS] based, at least in part, on the ID index [see para. 67; based on the ID information NID]; 
generating the initial value of the DMRS by combining at least the first portion and the second portion [see para. 66, Formula 1; generate the initial value of the DMRS, u=(fgh(ns)fss)mod 30]; and 
transmitting the DMRS [see para. 62; transmit a subframe to which the DMRS sequence is mapped].

Regarding claims 2, 9 and 16, Kim discloses wherein the first portion corresponds to a higher bit field of the initial value of the DMRS [see para. 66-68, Formula 1; the first portion, fgh(ns), corresponds to a higher bit field of the initial value of the DMRS, u=(fgh(ns)fss)mod 30], wherein the higher bit field corresponds to a plurality of consecutive bits including a most significant bit (MSB) of the initial value of the DMRS [see Fig. 7, para. 76-77; the higher bit field corresponds to a plurality of consecutive bits including a MSB of the initial value of the DMRS, u=(fgh(ns)fss)mod 30], wherein the second portion corresponds to a lower bit field of the initial value of the DMRS [see para. 66-68, Formula 1; the second portion, fss, corresponds to a lower bit field of the initial value of the DMRS, u=(fgh(ns)fss)mod 30], and wherein the lower bit field corresponds to a plurality of consecutive bits including a least significant bit (LSB) of the initial value of the DMRS [see Fig. 7, para. 76-77; the lower bit field corresponds to a plurality of consecutive bits including a LSB of the initial value of the DMRS, u=(fgh(ns)fss)mod 30].

Regarding claims 3, 10 and 17, Kim discloses wherein the time index is based on a slot index [see para. 68; ns indicates a transmission slot index].

Regarding claims 4, 11 and 18, Kim discloses wherein the ID index is based on at least one of a cell ID or a configured ID communicated via Radio Resource Control (RRC) signal [see para. 68, 80; the NID corresponds to one of an SSID and an L1 ID communicated via RRC].

Regarding claims 5, 12 and 19, Kim discloses wherein the combination of the time index and at least the portion of the ID index includes a combination of the time index and an entirety of the ID index [see para. 67-68; the combination of the transmission slot index ns and the ID information NID, wherein NID corresponds to one of an SSID and an L1 ID].

Regarding claims 6, 13 and 20, Kim discloses wherein the combination of the time index and at least the portion of the ID index includes a multiplication of a value corresponding to the time index with a value corresponding to the at least the portion of the ID index [see para. 66, Formula 1; u=(fgh(ns)fss)mod 30; see para. 67-68; the combination of transmission slot index ns and ID information NID includes a multiplication of ns with fss corresponding to the ID information NID. Note that fss corresponds to (NID+ΔSS)mod 30 (see para. 67)].

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nam et al. (US 2019/0013917 A1), see Fig. 9-10, para. 88-107, discloses determining time and frequency resources to use for transmitting demodulation reference signals (DMRS), based on a resource mapping and a cell identification (ID) and transmitting a physical broadcast channel with DMRS transmitted on the determined time and frequency resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469